     2:18-cv-01784-BHH            Date Filed 06/11/20   Entry Number 88      Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION




Bomasada Investment Group II, LLC,           )
                                             )
                     Plaintiff,              )
                                             )      Civil Action No. 2:18-cv-1784-BHH
v.                                           )
                                             )                     ORDER
Nationwide Insurance Co.,                    )
                                             )
                     Defendant.              )
___________________________________________)


       On September 30, 2019, this Court entered an order granting Defendant


Nationwide Insurance Co. s ( Defendant            or    Nationwide ) motion for summary


judgment and denying Plaintiff Bomasada Investment Group II, LLC s ( Plaintiff or BIG


II ) motion for partial summary judgment.        On October 17, 2019, Plaintiff filed a motion


to alter or amend the Court s order and judgment pursuant to Rule 59(e) of the Federal


Rules of Civil Procedure.


       Reconsideration of a judgment pursuant to Rule 59(e) is an extraordinary remedy


that should be used sparingly.       See Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396,
        2:18-cv-01784-BHH       Date Filed 06/11/20      Entry Number 88     Page 2 of 4




403 (4th Cir.1998); Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008).     Ordinarily,


a court may grant a motion to alter or amend pursuant to Rule 59(e) for only three


reasons: (1) to comply with an intervening change in controlling law; (2) to account for


new evidence not available previously; or (3) to correct a clear error of law or prevent


manifest injustice.    Pac. Ins. Co., 148 F.3d at 403.


         In its motion, Plaintiff asserts that the Court erred in ignoring the issue of whether


Nationwide s additional insured endorsement applied to BIG II as an additional insured


and instead ruling that a 2013 policy cannot cover work completed in 2007.           (ECF No.


83-1 at 1.)    Plaintiff states: [t]he application of the 2013 policy to work performed in


2007 has never been disputed and was never an issue in this case.          It was never raised


by Nationwide in its brief and never raised by Nationwide in its reservation of rights.


(Id.)


         After review, the Court finds no merit to Plaintiff s arguments.         Nationwide


asserted in its motion for summary judgment that the certificate of insurance that Jones


Glass provided BIG II identified applicable carriers as National Trust Insurance Company


and FCCI Insurance company, but no where in the documents is there any reference to
        2:18-cv-01784-BHH      Date Filed 06/11/20     Entry Number 88    Page 3 of 4




the insurance sold to Jones Glass by Nationwide which is approximately 6 years after the


date of the work performed by Jones Glass.           (ECF No. 66 at 2.) Nationwide further


asserted:


         The Nationwide insurance policy, in pertinent part, mandates that the
         Additional Insured status is provided to an entity for whom you are
         performing operations only as specified under a written contract that
         requires such person or entity to be added as an additional insured on
         your policy.   The work performed by Jones Glass for Hightower was six (6)
         years prior to the Nationwide policy term so it could not possibly be for
         whom you are performing operations.          The subcontract cannot under
         any interpretation be construed as requiring any insurance above and
         beyond that set forth on the Certificate of Insurance.    Nationwide could
         not have been identified because it did not insure Jones Glass, Inc., the
         Nationwide Insured at the time it was          performing operations    for
         Hightower Construction Co., Inc., being the general contractor on the
         project.


(Id.)   This is precisely the reasoning the Court adopted in its ruling; thus, Plaintiff s


contention that Nationwide never raised the issue is without merit.      Ultimately, as the


Court previously explained, there was no opportunity for the Nationwide policy to be


triggered here because there was no point at which Jones Glass was both (1) insured by


Nationwide and (2) performing operations in the present tense, whether for Hightower



                                             3
      2:18-cv-01784-BHH       Date Filed 06/11/20    Entry Number 88     Page 4 of 4




or BIG II.   Because Plaintiff has failed to demonstrate that relief is warranted pursuant


to Rule 59(e), the Court denies Plaintiff s motion (ECF No. 83).


       IT IS SO ORDERED.


                                                 /s/Bruce H. Hendricks
                                                 The Honorable Bruce H. Hendricks
                                                 United States District Judge
June 11, 2020
Charleston, South Carolina




                                             4
